Citation Nr: 0820742	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-10 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right foot 
condition, secondary to the service-connected paralysis of 
the left peroneal nerve with complete left foot drop.  

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine at L5-S1, secondary to the 
service-connected paralysis of the left peroneal nerve with 
complete left foot drop.

3. Entitlement to an increased rating for paralysis of the 
left peroneal nerve with complete left foot drop, currently 
rated as 40 percent disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from February 1959 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.                 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A copy of 
the transcript of that hearing is of record.

In February 2008, the veteran's representative, Disabled 
American Veterans (DAV), submitted additional evidence 
pertinent to the veteran's secondary service connection 
claims directly to the Board and waived initial RO 
consideration of this evidence on behalf of the veteran.  See 
38 C.F.R. § 20.1304 (2007).  Nevertheless, in view of the 
action taken below, initial consideration of this evidence 
should be undertaken by the RO.

The issues of entitlement to service connection for a right 
foot condition, and entitlement to service connection for 
degenerative changes of the lumbar spine at L5-S1, both as 
secondary to the service-connected paralysis of the left 
peroneal nerve with complete left foot drop, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In December 2007, prior to the promulgation of a decision by 
the Board, the veteran withdrew his appeal in regard to the 
issue of entitlement to an increased rating for paralysis of 
the left peroneal nerve with complete left foot drop.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to an increased rating 
for paralysis of the left peroneal nerve with complete left 
foot drop have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 
20.204 (2004).

By a September 2002 decision, the RO denied the veteran's 
claim for an increased rating for paralysis of the left 
peroneal nerve with complete left foot drop.  The veteran 
perfected an appeal in March 2004 as to this issue.  However, 
in a written statement from the veteran, which was submitted 
at the time of the veteran's December 2007 Travel Board 
hearing, the veteran stated that he wished to withdraw his 
appeal as to the issue of entitlement to an increased rating 
for paralysis of the left peroneal nerve with complete left 
foot drop.   

In this case, the Board recognizes that prior to the 
promulgation of a decision by the Board, the veteran 
indicated that he wished to withdraw his appeal with respect 
to the issue of entitlement to an increased rating for 
paralysis of the left peroneal nerve with complete left foot 
drop.  As a result, no allegation of error of fact or law 
remains before the Board for consideration with regard to the 
aforementioned issue.  Hence, the Board finds that the 
veteran has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to this issue of entitlement to an increased 
rating for paralysis of the left peroneal nerve with complete 
left foot drop, and it is dismissed.


ORDER

The claim of entitlement to an increased rating for paralysis 
of the left peroneal nerve with complete left foot drop, 
currently rated as 40 percent disabling, is dismissed.


REMAND

In the veteran's December 2007 Travel Board hearing, the 
veteran stated that due to his service-connected paralysis of 
the left peroneal nerve with left foot drop, he had developed 
a right foot condition and a low back disability.  
Specifically, the veteran indicated that because of his 
service-connected paralysis of the left peroneal nerve, he 
wore a brace on his left foot and walked with a left-sided 
limp and a cane.  He reported that he also favored his right 
leg, and that by placing more weight and stress on his right 
leg, he had developed an abnormal gait which caused him to 
develop a right foot condition and a low back disability.  
According to the veteran, he had chronic pain in his right 
foot and back, and he also had numbness in his right foot.   

In January 2004, the veteran underwent a VA examination.  
Following the physical examination, the pertinent diagnosis 
was degenerative changes of the facet joints of the lumbar 
spine at L5-S1.  The examiner stated that the veteran's 
contention that his low back disability was the proximate and 
direct result of his service-connected left foot drop was 
speculative in nature and did not attain the threshold of 
reasonable medical certainty or as likely as not.  

The Board finds that the January 2004 opinion from the VA 
examiner is inadequate for addressing the secondary service 
connection issues at hand.  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).       

Upon a review of the January 2004 VA examination report, 
although the examiner addressed the question of whether the 
veteran's service-connected paralysis of the left peroneal 
nerve caused his low back disability, the examiner did not 
specifically address the question of whether the veteran's 
low back disability has been aggravated by his service-
connected disability of the left peroneal nerve.  In 
addition, the examiner also did not address the pertinent 
question of whether the veteran had a current right foot 
condition that was either caused by or aggravated by the 
service-connected paralysis of the left peroneal nerve.  
Therefore, the Board finds that a VA examination, as 
specified in greater detail below, should be obtained in 
order to determine the nature and etiology of any right foot 
condition or low back disability that may be present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to ascertain the nature and 
etiology of any right foot condition and 
low back disability, to specifically 
include degenerative changes of the lumbar 
spine at L5-S1.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.       

After a review of the relevant evidence in 
the claims file, the physical examination, 
and any diagnostic studies or tests that 
are deemed necessary, the examiner must 
address the following questions:

(a) Is it at least as likely as 
not (50 percent or greater 
probability) that any right foot 
condition that is currently 
present was caused or aggravated 
by the veteran's service-connected 
paralysis of the left peroneal 
nerve with complete left foot 
drop?   

(b) Is it at least as likely as 
not (50 percent or greater 
probability) that any low back 
disability, to specifically 
include degenerative changes of 
the lumbar spine at L5-S1, that is 
currently present was caused or 
aggravated by the veteran's 
service-connected paralysis of the 
left peroneal nerve with complete 
left foot drop?    

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

The examiner is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.   

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any such action does not 
resolve each claim to the veteran's 
satisfaction, the RO must provide the 
veteran and his representative, if any, a 
supplemental statement of the case which 
includes consideration of all evidence 
added to the record since the last 
supplemental statement of the case was 
issued in June 2007, and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


